Title: Enclosure: [To Peter Le Maigre], [30 August 1794]
From: Hamilton, Alexander
To: Le Maigre, Peter



Alexander Hamilton Esqr in Behalf of the United States.
Philadelphia [August 30, 1794]

To Peter Le Maigre Dr.
1794


August 28.
For the Affreightment of the Brign.  Molly John Tremells Mastr. from 16th.  April last to this date inclusive, is 4  months & 12 days at Dollrs. 450 ⅌  mo. (as ⅌ Charter Party)
}
dollrs.
1980.—




Cr.





By Cash received ⅌ Capt. Tremells from Mr. Higginson

 117.—




Ballance due.     Dollrs.

1863.—


E. Excepted.
Philadelphia   30, Augt. 1794
Pr Lemaigre Esq.
20 days detention of the Pilot at  Fort Mifflin claiming 2 drs ⅌ diem  is Drs 40.––
